                           Case 3:18-cv-02935-X Document 40-4 Filed 09/19/19                                    Page 1 of 5 PageID 276




Officers
Chair
                                           April 9, 2019
Judith L. Lichtman
 National Partnership for
 Women & Families
Vice Chairs
Jacqueline Pata
 National Congress of American Indians
Thomas A. Saenz
 Mexican American Legal                                OPPOSE THE CONFIRMATION OF BRANTLEY STARR TO THE
 Defense and Educational Fund
Hilary Shelton                                       U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS
 NAACP
Secretary/Treasurer
Lee A. Saunders
 American Federation of State,
 County & Municipal Employees
                                           Dear Senator:
Board of Directors
Helena Berger
   American Association of
                                           On behalf of The Leadership Conference on Civil and Human Rights, a coalition of more
   People with Disabilities
Kimberly Churches
                                           than 200 national organizations committed to promoting and protecting the civil and human
   AAUW
Kristen Clarke                             rights of all persons in the United States, I write in opposition to the confirmation of Brantley
   Lawyers' Committee for
   Civil Rights Under Law                  Starr for the U.S. District Court for the Northern District of Texas.
Lily Eskelsen García
   National Education Association
Fatima Goss Graves
   National Women's Law Center             As a top legal advisor since 2015 to far-right Texas Attorney General Ken Paxton, Mr. Starr,
Chad Griffin
   Human Rights Campaign                   39, has worked to restrict voting rights, LGBTQ equality, immigrant rights, and reproductive
Mary Kay Henry
   Service Employees International Union   freedom. Over the past two years, President Trump and the Texas senators have consistently
Sherrilyn Ifill
   NAACP Legal Defense and                 selected extreme ideologues like Mr. Starr, Jeffrey Mateer, and Matthew Kacsmaryk to serve
   Educational Fund, Inc.
David H. Inoue                             as federal judges in Texas. These individuals simply lack the independence and fair-
   Japanese American Citizens League
Gary Jones                                 mindedness that are necessary for such lifetime positions. I urge the Senate to reject Mr.
   International Union, UAW
Derrick Johnson                            Starr’s nomination.
   NAACP
Virginia Kase
   League of Women Voters of the
   United States                           Defended Voting Rights Restrictions: Mr. Starr has been a central figure in the state’s
Michael B. Keegan
   People for the American Way             reprehensible efforts to suppress voting rights and restrict access to the ballot box. In a
Samer E. Khalaf
   American-Arab                           February 5, 2018 letter, Mr. Starr encouraged the Texas Legislature to consider passing a
   Anti-Discrimination Committee
Marc Morial                                variety of voter suppression measures, including: (1) requiring state agencies to “proactively
   National Urban League
Janet Murguía                              identify noncitizens on Texas voter rolls,” (2) increasing penalties for misstatements on voter
   UnidosUS
Debra L. Ness                              registration applications, (3) promoting voter purges, (4) demanding more restrictive photo
   National Partnership for
   Women & Families                        ID laws for absentee voting, and (5) curtailing voter assistance programs. 1 These proposals
Rabbi Jonah Pesner
   Religious Action Center                 were designed to restrict the franchise, in the name of combating the phantom threat of voter
   Of Reform Judaism
Lisa Rice
   National Fair Housing Alliance
                                           fraud. Just weeks ago, a federal judge in Texas halted a disturbing effort to purge 100,000
Anthony Romero
   American Civil Liberties Union
                                           voters from the voter rolls who Texas inaccurately claimed were noncitizens. The judge
Richard L. Trumka
   AFL-CIO
                                           stated that “the road to a solution was inherently paved with flawed results, meaning
Toni Van Pelt
   National Organization for Women
                                           perfectly legal naturalized Americans were burdened with what the Court finds to be ham-
Randi Weingarten
   American Federation of Teachers
                                           handed and threatening correspondence from the state.” 2
John C. Yang
   Asian Americans Advancing Justice |
   AAJC                                    Mr. Starr defended Texas’s discriminatory photo ID law in the case Abbott v. Veasey. The
Policy and Enforcement                     Fifth Circuit, sitting en banc, ruled that the law was passed with discriminatory effect in
Committee Chair
Michael Lieberman                          violation of Section 2 of the Voting Rights Act, and found that there was sufficient evidence
 Anti-Defamation League
President & CEO                            to support a finding that the law was passed with discriminatory intent, but sent the issue
Vanita Gupta


                                           1
                                               http://civilrightsdocs.info/pdf/judicial-nominations/documents/Brantley-Starr-1.pdf.
                                           2
                                               https://www.nytimes.com/2019/02/28/us/texas-voter-rolls.html.
    Case 3:18-cv-02935-X Document 40-4 Filed 09/19/19                       Page 2 of 5 PageID 277


April 9, 2019
Page 2 of 5



back to the trial court for further fact-finding. Mr. Starr worked on a petition for a writ of certiorari and
asked the Supreme Court to overturn the Fifth Circuit. In his brief, Mr. Starr perpetuated the voter fraud
myth, stating that the Texas law “was enacted to prevent voting fraud and to preserve voter confidence in
the integrity of elections.” 3 The Supreme Court denied Mr. Starr’s petition. Subsequently, the district
court found that Texas had passed the law with discriminatory intent, a claim that was ultimately
dismissed, but only after Texas passed a new law that the Fifth Circuit found cured the discriminatory
problems of the previous one.

In addition, Mr. Starr defended Texas’s discriminatory voting rights practices in Abbott v. Perez, a
challenge to Texas’s redistricting plans that discriminated against Latino and Black voters. After a
federal district court held that Texas had created racial gerrymanders and intentionally diluted Latino and
Black voting strength in violation of the Constitution and Voting Rights Act, Mr. Starr worked on briefs
asking the Supreme Court to overturn the decision. 4 In June 2018, five Justices of the Supreme Court
largely reversed the lower court decision but held that Texas had created an unconstitutional racial
gerrymander.

Attacked LGBTQ Equality: Mr. Starr sought to restrict the rights of transgender people in Texas v.
United States, a lawsuit Texas filed against the Obama administration for its guidance that directed public
school districts to allow transgender students to use restrooms that corresponded with their gender
identity. Mr. Starr argued that the guidance was an encroachment on states’ rights, and, resorting to
fearmongering, asserted that “the concerns we’ve always heard are related to safety.” 5 In a June 2016
Attorney General opinion, Mr. Starr undertook a skewed legal analysis and concluded that the Fort
Worth, Texas school district violated state law in adopting a policy to implement the Obama
administration’s guidance permitting transgender students to use the bathroom of their gender identity. 6
Mr. Starr sought to give states like Texas a license to discriminate against transgender students.

In an October 2015 panel discussion entitled “Gay Rights, States’ Rights,” Mr. Starr defended the right of
county clerks to refuse to issue marriage licenses to same-sex couples. He stated: “If a clerk has a
religious objection personally, state law currently allows them to delegate those duties to issue marriage
licenses to others in their offices…. There is a new constitutional right after Obergefell, but we can’t, in
the rush to recognize that, gloss over the other rights that have always existed under the First Amendment,
under the Religious Freedom Restoration Acts at the federal and state level, under employment law at the
federal and state level.” 7 He made similar points in a June 2015 memo he wrote in the wake of the
Obergefell decision, referring with apparent skepticism to “[t]his newly minted federal constitutional right
to same-sex marriage.” 8




3
  https://www.scotusblog.com/wp-content/uploads/2016/10/16-393-cert-petition.pdf.
4
  https://www.judiciary.senate.gov/imo/media/doc/Brantley%20Starr%20SJQ%20-%20PUBLIC.pdf.
5
  http://civilrightsdocs.info/pdf/judicial-nominations/documents/Brantley-Starr-2.pdf.
6
  http://civilrightsdocs.info/pdf/judicial-nominations/documents/Brantley-Starr-3.pdf.
7
  https://www.texastribune.org/2015/10/30/2015-tribune-festival-audio-justice-track/.
8
  http://civilrightsdocs.info/pdf/judicial-nominations/documents/Brantley-Starr-4.pdf.
     Case 3:18-cv-02935-X Document 40-4 Filed 09/19/19                        Page 3 of 5 PageID 278


April 9, 2019
Page 3 of 5



In addition, Mr. Starr supported the judicial nomination of Jeffrey Mateer, who was nominated in 2017
for a different Texas judicial vacancy but who was withdrawn in the wake of public outcry over his
deeply troubling record, including a comment that transgender children were part of “Satan’s plan.” After
Mr. Mateer was nominated, Mr. Starr issued a statement supporting the nominee and opining that “Jeff
Mateer leaves a legacy of service to the State of Texas and will now extend that service to all
Americans.” 9

Sought to Undermine Immigrant Rights: Mr. Starr has defended anti-immigrant policies in four high-
profile matters. In a 2018 law review article in the right-wing Texas Review of Law & Politics, Mr. Starr
defended the Trump administration’s discriminatory Muslim ban, which was upheld last year in a
controversial 5-4 decision of the Supreme Court. Mr. Starr asserted that the ban was constitutional
because “this was a facially neutral order. The order did not discriminate. It did not say that Muslims
cannot come into the country because they are Muslim.” 10 Mr. Starr dismissed the conclusion (reached
by many federal judges) that President Trump had acted with animus in creating the Muslim ban,
declaring that “courts should not lightly psychoanalyze the drafter’s heart.” 11

Mr. Starr also attacked the constitutionality of the Deferred Action for Parents of Americans and Lawful
Permanent Residents (“DAPA”) program, which was challenged in court by Mr. Starr’s office. Mr. Starr
wrote that DAPA was “simply an inversion of the law that is irreconcilable with the Take Care Clause
and is a transgression against the separation of powers. Any preschool viewer of Schoolhouse Rock
could recite that it is Congress, not the President, who changes the law.” 12

Mr. Starr was also involved in Texas’s litigation, Texas v. United States, challenging the legality of the
Deferred Action for Childhood Arrivals (“DACA”) program to protect the status of Dreamers. Mr. Starr
listed this case on his Senate questionnaire as his most significant litigated matter.

And in a case that Mr. Starr listed as his second most significant litigated matter, City of El Centro v.
Texas, he defended Texas’s law prohibiting so-called sanctuary cities, which protect undocumented
immigrants from being targeted and racially profiled. Mr. Starr would bring a clear anti-immigrant bias
to the bench if confirmed as a judge.

Hostile to Reproductive Health Care: Mr. Starr has defended alarming efforts to restrict women’s
access to reproductive health care. In 2017, he testified in support of Texas House Bill 35, which would
have required fetal remains to be cremated or interred and given a funeral after a miscarriage or abortion.
Mr. Starr criticized a federal court decision that had invalidated a rule adopted by a state agency that
would have required burial of fetal remains, stating: “The court concluded incorrectly that [the undue
burden] standard applies to a law like this, which is not a medical law or a health law, it’s a dignity or
respect of life law.” 13 Mr. Starr has also defended a restrictive anti-choice Texas law – which is being

9
  http://civilrightsdocs.info/pdf/judicial-nominations/documents/Brantley-Starr-5.pdf.
10
   Brantley Starr, “Executive Power over Immigration,” 22 Tex. Rev. L. & Pol. 283, 285 (2018).
11
   Id.
12
   Id. at 295.
13
   https://www.courthousenews.com/texans-say-fetal-burial-bill-doesnt-go-far-enough/.
     Case 3:18-cv-02935-X Document 40-4 Filed 09/19/19                       Page 4 of 5 PageID 279


April 9, 2019
Page 4 of 5



challenged in court – that bans the safest and most common method of ending second-trimester
pregnancies. In a court filing, Mr. Starr wrote: “The prohibition of this brutal, gruesome, and inhumane
procedure promotes respect for the dignity of the life of the unborn.” 14 In addition, Mr. Starr has
defended Texas in its efforts to defund Planned Parenthood by terminating its Medicaid agreements,
which allow Planned Parenthood to provide cancer screenings and other critical health care services to
thousands of women throughout the state. 15 Finally, Mr. Starr helped bring a lawsuit challenging a
federal regulation under the Affordable Care Act that prohibited health care entities receiving federal
funds from discriminating against patients or employees because they seek reproductive care or are
transgender. 16

Ideological Affiliations: Mr. Starr has been a member of the Federalist Society for nearly 15 years, and
he serves on the Federalist Society’s Austin Lawyers Chapter Board of Advisors. This out-of-the-
mainstream legal organization represents a sliver of America’s legal profession – just four percent – yet
more than 80 percent of President Trump’s circuit court nominees and nearly 50 percent of his district
court nominees have been Federalist Society members. Never before has a president attempted to pack
the courts with such a high percentage of ideological extremists. Mr. Starr is also on the board of
directors and serves as steering committee chair of the right-wing Texas Review of Law & Politics, which
publishes articles that peddle far-right theories on such issues as affirmative action, church/state
separation, immigrant rights, and health care. Mr. Starr’s right-wing ideology is so fervent that on his
Senate questionnaire he listed his involvement with the Federalist Society and Texas Review of Law &
Politics as examples of how he has met the legal profession’s ethical obligation to devote some time to
“serving the disadvantaged.” If confirmed, Mr. Starr would bring a clear bias and far-right ideological
agenda to the bench, and he would not serve as an objective and fair-minded arbiter.

Lack of ABA Rating: Mr. Starr, who was nominated less than a month ago, is being given a hearing
before the ABA has had a chance to finish its evaluation of him, which will seriously compromise the
ability of senators to properly vet his suitability for a federal judgeship. Like his predecessor Chuck
Grassley, Senate Judiciary Committee Chairman Lindsey Graham has demonstrated sheer hypocrisy in
ignoring the ABA rating process when he schedules nomination hearings, but touting ABA ratings when
they are favorable to Trump nominees. They have defied the Senate tradition of not scheduling hearings
until ABA ratings are completed, in a rush to pack the courts with President Trump’s extreme nominees.

Disturbing Lack of Diversity: President Trump’s lack of commitment to diversity on the federal
judiciary is deeply disturbing. Mr. Starr, like the vast majority of the president’s judicial nominees, is a
young, white male. President Trump has appointed the least diverse group of nominees in decades. 17 Of
his 44 appellate nominations, none are African-American. None are Latino. Only nine are women. His
district court nominees are also predominately white and male. Our nation’s great diversity should be
reflected in its government institutions, especially the federal judiciary, which serves as the guardian of

14
   https://www.prochoiceamerica.org/wp-content/uploads/2019/04/Brantley-Starr_NARAL.pdf.
15
   Id.
16
   Id.
17
   https://www.usatoday.com/story/news/politics/2018/02/13/trumps-87-picks-federal-judges-92-white-just-one-
black-and-one-hispanic-nominee/333088002/.
  Case 3:18-cv-02935-X Document 40-4 Filed 09/19/19                      Page 5 of 5 PageID 280


April 9, 2019
Page 5 of 5



our rights and liberties. At a time when the legal profession has more women and attorneys of color than
ever before, President Trump’s record on judicial diversity is truly appalling.

For the foregoing reasons, The Leadership Conference urges you to oppose the confirmation of Brantley
Starr for the U.S. District Court for the Northern District of Texas. Thank you for your consideration of
our views. If you have any questions or would like to discuss this matter further, please contact Mike
Zubrensky, Chief Counsel, at (202) 466-3311.

Sincerely,




Vanita Gupta
President & CEO
